       Case 3:20-cv-00295-DPJ-FKB Document 17 Filed 06/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 THOMAS HARRISON                                                                  PETITIONER

 V.                                                 CIVIL ACTION NO. 3:20-CV-295-DPJ-FKB

 WARDEN VEREEN                                                                  RESPONDENT

                                            ORDER

       Petitioner Thomas Harrison, a federal inmate, brought an action pursuant to 28 U.S.C.

§ 2241 against Defendant Warden Vereen to challenge a prison disciplinary proceeding in which

he lost good-conduct time. Pet. [1]. Warden Vereen filed a motion to dismiss, or in the

alternative, motion for summary judgment [11] on Harrison’s claims. Mot. [11]. United States

Magistrate Judge F. Keith Ball issued a Report and Recommendation [16] on this motion,

recommending that the Court grant it and dismiss Harrison’s claims with prejudice. R&R [16] at

6.

       Harrison had until May 26, 2021, to object to Judge Ball’s recommendation, but he did

not file an objection, and the time for him to do so has passed. Accordingly, the Court finds

Judge Ball’s Report and Recommendation [16] should be adopted as the Court’s opinion for the

reasons stated in the Report and Recommendation and because Harrison did not object. Warden

Vereen’s motion to dismiss, or in the alternative, motion for summary judgment [11] is therefore

granted, and Harrison’s claims are dismissed with prejudice. A separate judgment will be

entered under Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 8th day of June, 2021.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
